DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 allowable. Claims 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 12/28/2021, is hereby withdrawn and claims 18-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Due to a typographical error, two claims are numbered as claim 19 on the amendment filed 6/27/2022. The second claim 19 should be numbered as claim 20. 
Claim 20: The method of filling an ejection material according to claim 18, wherein the first pressure is a pressure lower than the atmospheric pressure by 3 to 6 kPa. 

Allowable Subject Matter
Claims 1-4 and 6- allowed.
The following is an examiner’s statement of reasons for allowance: 
Kataoka (JP2015066842, see translation provided with the action dated 3/21/2022) and Araki (US 2015/0097900) are the closes prior art references of record with respect to claim 1. Other notable references include deVilliers (US 2016/0375459) and Ito (US 2017/0326583.)
	Claim 1 recites an ejection material filling device with a first storage unit for storing ejection material and a second storage unit for storing hydraulic material. A tank, liquid delivery unit, corresponding pipes, and other affiliated components are provided to circulate ejection material. Two membranes and an intermembrane space separate the two storage units. Specifically, a pressure regulation unit is claimed that operates in communication with the intermembrane space controls the pressure between the two storage units. The pressure regulation unit is not disclosed by any prior art references. 
	Kataoka describes a pressure buffer device which has an inkjet head, a supply tank, a liquid storage chamber, a gas storage chamber, and liquid delivery equipment, see Kataoka [0042]-[0045]. Kataoka also describes that the ink storage container, supply sub tank 18, is separated into two spaces by elastic films 22a and 22b. The space between the films would comprise the intermembrane space as claimed. Kataoka [0074]-[0077] describes an O-ring that seals the space between the films. As noted by Applicant, although the O-ring is able to seal the space, the O-ring is not capable of regulating the pressure between the two films as claimed. Additionally, the claims require that the pressure regulation unit be in communication with the intermembrane space. Therefore, even though when more or less material is delivered into the storage chamber the pressure of the storage chamber would alter the pressure of the intermembrane space, there is no pressure regulation unit in communication with the intermembrane space. There is not other mechanism in Kataoka capable of regulating the pressure of the intermembrane space while being communicating with the intermembrane space. 
	Araki and Ito also describe an ejection apparatus. Araki differs from the claims in that it does not have an intermembrane space. The ejection unit of Araki has a containing bag 8 in which contains the ejection material, liquid ink 9, see [0048]-[0052]. The bag 8 separates the ink 9 from liquid filler 11 which is used to limit pressure variations in the bag 8, see [0052]-[0056]. There is no second membrane, no intermembrane space, and therefore no pressure regulation unit to regulate the intermembrane space. Ito describes a similar apparatus but also does not have an intermembrane space. 
	Another fluid dispensing apparatus is described by deVilliers. Similar to Kataoka and Araki, deVilliers describes bladders containing a fluid to be delivered surrounded by a pressure control chamber containing a pressure control fluid. The pressure control fluid can be used to control the pressure or volume of the fluid in the bladders. As with Araki, deVilliers does not describe an intermembrane space because each bladder has only one film separating it from the pressure control fluid. Likewise, there is no pressure regulation unit controlling the intermembrane space either. 
	Prior art references containing a singular membrane or singular bag for separating a dispensing material from a pressure control fluid are commonly described in the art, see Araki and deVilliers. These references do not have an intermembrane space and do not meet the claims. Even though Kataoka describes an intermembrane space, Kataoka does not describe the pressure regulation unit in communication with the intermembrane space and therefore does not meet the claims. Therefore, claim 13, which also has this limitation, and dependent claims 2-4, 6-17, and 21-22 are allowed. Claim 18 contains the same limitations as claim 1, therefore claims 18-20 are rejoined and allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments,  6/27/2022, with respect to 1 have been fully considered and are persuasive.  The  rejection of claim 1 has been withdrawn. 
Examiner agrees the O-ring of Kataoka is not capable of regulating the intermembrane space in the manner claimed. Claim 1 is allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744